DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pg. 10, filed 5/4/2022, with respect to the summary of the Office Action and the status of the claims is hereby acknowledged. 
Applicant’s arguments, see pg. 10, filed 5/4/2022, with respect to the summary of the interview on April 29, 2022 is hereby acknowledged. 
Applicant’s arguments, see pg. 10-11, filed 5/4/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 is hereby acknowledged. The examiner notes that the applicant’s arguments are directed to newly amended limitations not previously presented. With respect to amended claim 1, the applicant argues that amended claim 1 patentably distinguishes the prior art of record. First, the examiner notes that the applicant’s cites support for the deficiency based on the previously cited grounds of rejection that did not take into consideration the newly amended limitations. 
With respect to the newly amended limitation not previously presented (i.e., wherein the computing device is different from the content-presentation device and the content distribution system”), the examiner will reply, in part, on prior art of record to Gordon. With respect to “wherein the computing device is different from the content-presentation device and the content distribution system” Gordon teaches a Content replacement system is different from the content-presentation device and the content distribution system because element 110 does not distribute the content which was used to extract in-band message – See Gordon para 204, 206 “the fingerprint data (e.g., reference fingerprints) generated by the Content Provider 102 and the Content Distributor 106 are sent to the Content Replacement System 110, which stores (1116) the fingerprint data (e.g., reference fingerprints). In some embodiments, the Content Replacement System 110 generates (1117) its own fingerprints and stores the fingerprints and, optionally, one or more of a time stamp, the channel, and the time until the next advertisement begins in the data structures at the Content Replacement System 110” and “the Content Replacement System 110 has access to the respective sequence of media content before it is displayed to the end-user (e.g., by arranging with the Content Distributor 106 to receive access to the sequence of media content before it is broadcast, by generating fingerprints during a standard broadcast delay of approximately seconds, or by generating fingerprints during a longer delay that is coordinated between the Content Replacement System 110 and the Media System 108), then the Content Replacement System 110 can generate the fingerprint data (e.g., reference fingerprints) that is used by the Media System 108, as described in greater detail below….”; see also Gordon para 287-295 disclosing a computer system that does not have to be a Content Provider 102 or the Content Distributor 106. More importantly, with respect to “wherein the computing device is different from the content-presentation device and the content distribution system” the Applicant’s Admitted Prior Art cited in the original specification filed 6/8/2020 states “In-band message data can be inserted into content and/or extracted from content in various ways, such as in accordance with the SCTE-104 protocol, for instance.” Therefore, the feature of accessing in-band message data by a communication device is understood as being well known.
Additionally, the applicant further argues: “Furthermore, in Applicant's responses dated September 1, 2021 and January 5, 2022, Applicant argued that the combination of McMillian and Gordon does not teach or suggest "responsive to identifying the upcoming content-modification opportunity on the channel ... (ii) causing supplemental content to be transmitted to the identified content-presentation device," and also noted that in the first and second office actions dated March 3, 2021 and October 6, 2021, respectively, the Examiner did not appear to have even alleged that the cited art teaches or suggests the claim 1 feature of "causing supplemental content to be transmitted to the identified content-presentation device," let alone that it teaches doing this in response to another particular operation, as recited in claim 1.” The examiner respectfully disagrees.
Gordon teaches responsive to identifying the upcoming content-modification opportunity on the channel (i) identifying the content-presentation device tuned to the channel; and (ii) causing supplemental content to be transmitted to the identified content-presentation device, to facilitate the identified content-presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel” (Abstract – method and system for presenting additional content at media system; paragraph 0110 customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon para 108-112 – identifying which content-presentation device requires receiving replacement content by identified transition points requiring replacement content as discussed in para 102-105). Regarding identifying the content-presentation device tuned to the channel Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed; para 0069 – customer premise device element 108 comprises a unique identifier information that is used to uniquely identify the customer premise device element 108 to the control device element 110 wherein element 110, 102, and 106 may be combined as one element such that Gordon teaches the customer premise device 108 provides information identifying the customer premise device to a control device comprising elements 102, 106 and 110.  Gordon teaches the replacement of a sequence of media content includes replacing a portion of a sequence of media content (e.g., replacing a single embedded interstitial advertisement in a television show) and wherein replacement content is sent via Internet and Gordon teaches using separate networks for transmitting advertisements and broadcast content (see Gordon para 0029, 0034, 0095 and 0119-0120 teaching a network B and a network C for transmitting media content and replacement content wherein replacement content comprises advertisements). Gordon teaches the customer premise device 108 or a second computing system (e.g., 110) is configured to monitor the reception of control data which is taught as comprising indicators for splice insert control data which would be understood by a person of ordinary skill as being utilized for upcoming breaks for replacement content (see para 0129-0130; see also para 0085-0098 – content replacement using control data).  See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174. Therefore, the applicant’s arguments are not persuasive with respect to the teachings of Gordon.
All things considered, a new grounds of rejection will be provided with newly found prior art reference(s) and the prior art of record in order to take into consideration the newly amended limitations. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan; F. Gavin US 20140282671 A1 (hereafter McMillan) and in further view of Gordon; Donald F. US 20120117584 A1 (hereafter Gordon) and in further view of Applicant’s Admitted Prior Art cited in Original Specification filed 6/8/2020 (AAPA) and in further view of Ashbacher; Andrew US 20190200101 A1 (hereafter Ashbacher).
Regarding claim 1, “a method comprising: accessing, by a computing system, in-band message data that was extracted from content being transmitted by a content-distribution system on a channel to a content-presentation device tuned to the channel, wherein the accessing occurs before the content is received by the content-presentation device, and wherein the computing device system is different from the content-presentation device and the content-distribution system; responsive to accessing the in-band message data, using, by the computing system, the accessed in-band message data to identify an upcoming content-modification opportunity on the channel, wherein the identified upcoming content-modification opportunity is an opportunity to replace one advertisement segment with another advertisement segment” McMillan teaches accessing in-band messages extracted from content being transmitted by a content-distribution system 110 wherein para 48-53 – captured codes and watermarks obtained from an in-band data to identify placement of commercials or non-program media. Cue tones, as taught by McMillian para 54 – cue tones, the blank frames are generally used to signal the placement of commercials or other non-program media; see also para 30-47 capturing codes or watermarks in presented media on a particular channel, generating signatures from audio and/or video output by the television 118, detecting blank frames and/or cue tones inserted in presented media streams, detecting logos present in presented media, and/or any other method of monitoring media presentations on the television 118;  Regarding wherein the accessing occurs before the content is received by the content-presentation device, and wherein the computing device system is different from the content-presentation device and the content-distribution system McMillan teaches the computing device system for extracting in-band messages is different from the content presentation devices 120/116 and the content distribution system 110 wherein McMillan para 39 teaches reference sites (e.g., 106, 108) comprises meters 115 as disclosed in Fig. 15 and para 143-147. However, McMillan does not disclose wherein the accessing occurs before the content is received by the content-presentation device.
Regarding “responsive to identifying the upcoming content-modification opportunity on the channel (i) identifying the content-presentation device tuned to the channel; and (ii) causing supplemental content to be transmitted to the identified content-presentation device, to facilitate the identified content-presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel” McMillan teaches to identify placement of commercials and non-program media to targeted content-presentation devices but McMillan is silent with respect to identifying the content-presentation device tuned to the channel; and (ii) causing supplemental content to be transmitted to the identified content-presentation device, to facilitate the identified content-presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel.
In an analogous art, Gordon teaches responsive to identifying the upcoming content-modification opportunity on the channel (i) identifying the content-presentation device tuned to the channel; and (ii) causing supplemental content to be transmitted to the identified content-presentation device, to facilitate the identified content-presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel” (Abstract – method and system for presenting additional content at media system; paragraph 0110 customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed. Gordon para 108-112 – identifying which content-presentation device requires receiving replacement content by identified transition points requiring replacement content as discussed in para 102-105). Gordon teaches a Content replacement system is different from the content-presentation device and the content distribution system because element 110 does not distribute the content which was used to extract in-band message – See Gordon para 204, 206 “the fingerprint data (e.g., reference fingerprints) generated by the Content Provider 102 and the Content Distributor 106 are sent to the Content Replacement System 110, which stores (1116) the fingerprint data (e.g., reference fingerprints). In some embodiments, the Content Replacement System 110 generates (1117) its own fingerprints and stores the fingerprints and, optionally, one or more of a time stamp, the channel, and the time until the next advertisement begins in the data structures at the Content Replacement System 110” and “the Content Replacement System 110 has access to the respective sequence of media content before it is displayed to the end-user (e.g., by arranging with the Content Distributor 106 to receive access to the sequence of media content before it is broadcast, by generating fingerprints during a standard broadcast delay of approximately seconds, or by generating fingerprints during a longer delay that is coordinated between the Content Replacement System 110 and the Media System 108), then the Content Replacement System 110 can generate the fingerprint data (e.g., reference fingerprints). Therefore, a person of ordinary skill in the art would have reasonably inferred that control data inserted in media content (i.e., in-band message data) would be extracted and accessed an intermediary device (that is not the content presentation device nor the content distribution system) prior to the content-presentation device receiving the media content. Regarding identifying the content-presentation device tuned to the channel Gordon teaches (para 0105 – customer premise device 108 sends a request indicating selection of a first television channel corresponds to tuning information from a customer premise device indicating a broadcast channel to which the customer premise device is tuned; para 0110 - customer premise device element 108 communicates unique identifier and control data to the control device in order to determine the best replacement media content wherein para 0114 teaches replacement media content are advertisements based on the content being viewed; para 0069 – customer premise device element 108 comprises a unique identifier information that is used to uniquely identify the customer premise device element 108 to the control device element 110 wherein element 110, 102, and 106 may be combined as one element such that Gordon teaches the customer premise device 108 provides information identifying the customer premise device to a control device comprising elements 102, 106 and 110.  Gordon teaches the replacement of a sequence of media content includes replacing a portion of a sequence of media content (e.g., replacing a single embedded interstitial advertisement in a television show) and wherein replacement content is sent via Internet and Gordon teaches using separate networks for transmitting advertisements and broadcast content (see Gordon para 0029, 0034, 0095 and 0119-0120 teaching a network B and a network C for transmitting media content and replacement content wherein replacement content comprises advertisements). Gordon teaches the customer premise device 108 or a second computing system (e.g., 110) is configured to monitor the reception of control data which is taught as comprising indicators for splice insert control data which would be understood by a person of ordinary skill as being utilized for upcoming breaks for replacement content (see para 0129-0130; see also para 0085-0098 – content replacement using control data).  See also para 0132-0135 teaching the control data is concurrently being monitored in the stream of video content as the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed wherein the broadcast feed is transmitted on a channel as discussed in para 0033-0034; the media content is transmitted on channels as in para 0105.  Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174.
Regarding the other deficiency of McMillan indicated above (i.e., "wherein the accessing occurs before the content is received by the content-presentation device”) Gordon teaches the limitations wherein Gordon of record teaches that the Content Provider 102 incorporates control data identifying transition points which identify advertisements in sequence of media content. (Gordon para 102-103). Then Gordon teaches the Content Provider transmits the sequence of media content to the Content Distributor which will transmit the sequence of media to the content-presentation device 108. (Gordon para 104-105). More importantly, Gordon teaches that prior to the content-presentation device receiving the media content, the Content distributor has identified the transition points within the sequence of media content (wherein the transition points are identified using message data such as triggering keys). Gordon further teaches that after a content-presentation device receives the media content and control data, the content-presentation device is able to extract the control data, transmit identifiers in order to receive replacement content for presentation within the media content. See Gordon para 108-112 – identifying which content-presentation device requires receiving replacement content after the Content Distributor has already identified transition points requiring replacement content as discussed in para 102-105). Therefore, a person of ordinary skill in the art would have reasonably inferred that control data inserted in media content (i.e., in-band message data) would be extracted by an intermediary device prior to the content-presentation device receiving the media content. With respect to “wherein the computing device is different from the content-presentation device and the content distribution system” Gordon teaches a Content replacement system is different from the content-presentation device and the content distribution system because element 110 does not distribute the content which was used to extract in-band message – See Gordon para 204, 206 “the fingerprint data (e.g., reference fingerprints) generated by the Content Provider 102 and the Content Distributor 106 are sent to the Content Replacement System 110, which stores (1116) the fingerprint data (e.g., reference fingerprints). In some embodiments, the Content Replacement System 110 generates (1117) its own fingerprints and stores the fingerprints and, optionally, one or more of a time stamp, the channel, and the time until the next advertisement begins in the data structures at the Content Replacement System 110” and “the Content Replacement System 110 has access to the respective sequence of media content before it is displayed to the end-user (e.g., by arranging with the Content Distributor 106 to receive access to the sequence of media content before it is broadcast, by generating fingerprints during a standard broadcast delay of approximately seconds, or by generating fingerprints during a longer delay that is coordinated between the Content Replacement System 110 and the Media System 108), then the Content Replacement System 110 can generate the fingerprint data (e.g., reference fingerprints) that is used by the Media System 108, as described in greater detail below….”; see also Gordon para 287-295 disclosing a computer system that does not have to be a Content Provider 102 or the Content Distributor 106. More importantly, with respect to “wherein the computing device is different from the content-presentation device and the content distribution system” the Applicant’s Admitted Prior Art cited in the original specification filed 6/8/2020 states “In-band message data can be inserted into content and/or extracted from content in various ways, such as in accordance with the SCTE-104 protocol, for instance.” Therefore, the feature of accessing in-band message data by a communication device is understood as being well known.
The motivation to modify McMillan, Gordon and AAPA is further evidenced by Ashbacher disclosing an intermediary devices (105, 124, 126), that are separate from a content distribution system 102, 108, and 110, for processing in-band data (e.g., fingerprints) extracted from media content before the media content is transmitted to a content-presentation device at location 112 and wherein extracted fingerprint data is utilized to enable the client device to receive supplemental content to and have the client device perform a content-modification operation related to the identified upcoming content-modification opportunity on the channel (Ashbacher para 28, 64-68  messages from the ACR system 124 and/or 126 can include information indicating media content that the electronic device 118 or 120 is going to display or is currently displaying. In one example, in response to the content manager 122 receiving the message, the content manager 122 can record an impression or association between the electronic device 118 or 120 and the media content stored in the database 123. In another example, in response to the content manager 122 receiving the message, the content manager 122 can query or search the database 123 for available content overlays for the media content. The content manager 122 filters the content overlays using the device information for the electronic device 118 or 120. The content manager 122 can send a content overlay, via the ACR system 124 or 126, to the electronic device 118 or 120.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify McMillan’s invention employing extracting in-band messages (e.g., watermarks/signatures) to identify media to identify placement of commercials and non-program media by further incorporating known elements of Gordon’s invention for concurrently monitoring control data in the stream of video content prior to the viewer’s presentation device obtains the media content in addition to when the end-user is viewing a stream of video content wherein the control data is detected in the television broadcast feed in order to facilitate the reception of replacement commercials, from a computing device that is separate from the content presentation device or a content-distribution system, to targeted content-presentation devices because the combination known elements the feature of accessing in-band message data by a communication device is understood as being well known and extracting control data to identify splice points (i.e., insertion of substitute content) would enable the efficient distribution of advertisements and billing advertisers using known metering elements comprising watermarks/signatures because the prior art recognizes a known problem of utilizing codes (e.g., watermarks) and/or signatures for media monitoring are long known. It would have been obvious before the effective filing date of the claimed invention to modify McMillan, Gordon, and AAPA by further incorporating known elements of Ashbacher comprising intermediary devices (105, 124, 126), that are separate from a content distribution system 102, 108, and 110, for processing in-band data (e.g., fingerprints) extracted from media content before the media content is transmitted to a content-presentation device at location 112 because the extracted fingerprint data is beneficial to enable the client device to receive supplemental content to and have the client device perform a content-modification operation related to the identified upcoming content-modification opportunity on the channel.

Regarding claim 2, wherein using the accessed in-band message data to identify the upcoming content-modification opportunity on the channel comprises: (i) detecting a match between the accessed in-band message data and reference data that corresponds with a reference modifiable content-segment; and (ii) identifying the upcoming content-modification opportunity on the channel based at least in part on the detected match” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Ashbacher para [0072-0073] matching fingerprints and then determining whether the electronic device 314 can use the upcoming fingerprint for the channel the electronic device 314 is displaying to anticipate the media content the electronic device 314 is to display at a future point in time, such as in a few seconds. When the electronic device 314 identifies the media content that is to be displayed at the future point in time, the electronic device 314 can buffer the overlay content in advance of the time it is to replace current media with the overlay content. See also Gordon Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174; See also McMillan further teaches para 120 - the example blank frame identifier 224 determines whether there are intervening signature(s) and/or codes having timestamp(s) falling in the range between the timestamps of the selected blank frame (from block 1102) and the identified blank frame (from block 1104) (block 1106). Because blank frames and cue tones indicate the insertion points for non-program media, the occurrence of generated signatures and extracted codes between the blank frames and/or cue tones may be used to reliably identify the media occurring between those insertion points as distinct media items. If there are intervening signature(s) and/or code(s) (block 1106), the example code matcher 216 and/or the example signature matcher 220 determine whether the intervening signature(s) and/or code(s) match with program media (block 1108).

Regarding claim 3, “wherein accessing the in-band message data that was extracted from content being transmitted by the content-distribution system on the channel comprises accessing an industry standard coding identification (ISCI) key that was extracted from content being transmitted by the content-distribution system on the channel” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein McMillan further teaches advertisements comprise media identifiers (para 25-27 media identifiers include data comprising watermarks/signatures detected); see also Gordon teaching para 52, 112 control data comprises advertisement identifier. Wherein neither McMillan, Gordon, AAPA and Ashbacher  do not use the term ISCI, the examiner takes Official Notice that ISCI is well known for associating ISCI to advertisements comprising ISCI as the ISCI has been incorporated into television standards (Official Notice relating to industry custom as disclosed in Whymark; Thomas J. US 7624409 B2; Wilson; Brian et al. US 8798442 B2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify McMillan, Gordon, AAPA, and Ashbacher comprising extracting in-band data (e.g., fingerprints/watermarks/signatures) to identify media content identifiers to identify placement of commercials by intermediary devices (105, 124, 126), that are separate from a content distribution system 102, 108, and 110, before the media content is transmitted to a content-presentation devices to enable the client device to receive supplemental content to and have the client device perform a content-modification operation related to the identified upcoming content-modification opportunity on the channel using ISCI keys because the combination known elements extracting control data to identify splice points (i.e., insertion of substitute content) would enable the efficient distribution of advertisements and billing advertisers using known metering elements comprising fingerprints/watermarks/signatures considering that the prior art recognizes a known problem of utilizing codes (e.g., watermarks) and/or signatures for media monitoring are long known.

Regarding claim 4, “wherein the in-band message data comprises a house identifier” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Gordon teaches para 55-69, 116, 231, 276 – house identifier corresponds to a MAC address, home address, or IP address).
Regarding claim 5, “further comprising transmitting, by the computing system, to the identified content-presentation device reference fingerprint data to further facilitate the identified content-presentation device performing the content-modification operation related to the identified upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Ashbacher para [0072-0073] matching fingerprints and then determining whether the electronic device 314 can use the upcoming fingerprint for the channel the electronic device 314 is displaying to anticipate the media content the electronic device 314 is to display at a future point in time, such as in a few seconds. When the electronic device 314 identifies the media content that is to be displayed at the future point in time, the electronic device 314 can buffer the overlay content in advance of the time it is to replace current media with the overlay content. See also Gordon Para 0119 – device 108 detects control data of viewed content and communicates information to content replacement system discussed above, and the control data identifying the viewed content is used by the upstream elements to identify replacement content as disclosed in 0171-0174; see also Gordon teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation.
Regarding claim 6, “further comprising: receiving, by the identified content-presentation device, the transmitted supplemental content; and using, by the identified content-presentation device, the received supplemental content in connection with performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Gordon teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device.
Regarding claim 7, “further comprising: responsive to identifying the upcoming content-modification opportunity on the channel, identifying, by the computing system, a group of multiple content-presentation devices tuned to the channel; and for each content-presentation device in the identified group, causing, by the computing system, respective supplemental content to be transmitted to that content-presentation device, to facilitate that content-presentation device performing a respective content-modification operation related to the identified upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Gordon further teaches para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. 
Regarding claim 8, “further comprising: for each content-presentation device in the identified group, transmitting, by the computing system, to that content-presentation device respective reference fingerprint data to further facilitate that content-presentation device performing the respective content-modification operation related to the upcoming content-modification opportunity on the channel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein the elements of claim 8 are a combination of elements disclosed by Gordon and Ashbacher wherein based on the teachings of Gordon, a person of ordinary skill would have reasonably inferred that every user media device receives tailored supplemental content for every available insertion point wherein every person watching the same content channel would be considered group and wherein Gordon further teaches para 48, 55-69, 76, 85, 148, 159-165 – media device 108 receives replacement content (i.e., supplemental content) including fingerprints from the Replacement Content Provider in order to facilitate advertisement presentation at the user’s media device; see also Gordon para 175, 231 – determining media system location relating to a group (e.g., zip code) and wherein this location information would be used to select an advertisement that targets the derived location and a person of ordinary skill in the art would have understood that each media device at a different address would receive a tailored supplemental content. See also Ashbacher disclosing the transmission of fingerprint data to further facilitate each content presentation device performing the respective content-modification operation para [0072-0073] matching fingerprints and then determining whether the electronic device 314 can use the upcoming fingerprint for the channel the electronic device 314 is displaying to anticipate the media content the electronic device 314 is to display at a future point in time, such as in a few seconds. When the electronic device 314 identifies the media content that is to be displayed at the future point in time, the electronic device 314 can buffer the overlay content in advance of the time it is to replace current media with the overlay content.
Regarding the non-transitory computer readable media claims 9-13 and 15-16, the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding the system claims 17-20 the claims are grouped and rejected with the method claims 1-8 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-8 and because the steps of the method are easily converted into elements of computer system by one of ordinary skill in the art. 
Regarding claim 21, “wherein accessing the in-band message data comprises receiving the in-band message data from the content-distribution system, the in-band message data having been extracted from the content by the content-distribution system” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 wherein Gordon teaches a Content replacement system is different from the content-presentation device and the content distribution system because element 110 does not distribute the content which was used to extract in-band message but receives the in-band message from a content distribution system element – See Gordon para 204, 206 “the fingerprint data (e.g., reference fingerprints) generated by the Content Provider 102 and the Content Distributor 106 are sent to the Content Replacement System 110, which stores (1116) the fingerprint data (e.g., reference fingerprints). In some embodiments, the Content Replacement System 110 generates (1117) its own fingerprints and stores the fingerprints and, optionally, one or more of a time stamp, the channel, and the time until the next advertisement begins in the data structures at the Content Replacement System 110” and “the Content Replacement System 110 has access to the respective sequence of media content before it is displayed to the end-user (e.g., by arranging with the Content Distributor 106 to receive access to the sequence of media content before it is broadcast, by generating fingerprints during a standard broadcast delay of approximately seconds, or by generating fingerprints during a longer delay that is coordinated between the Content Replacement System 110 and the Media System 108), then the Content Replacement System 110 can generate the fingerprint data (e.g., reference fingerprints) that is used by the Media System 108, as described in greater detail below….”; see also Gordon para 287-295 disclosing a computer system that does not have to be a Content Provider 102 or the Content Distributor 106.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421